DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/672780 filed 5/17/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/15/2019 is/are in compliance 


Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Blanchflower (US Pub. 2015/0279106).
With respect to Claim 1, Blanchflower teaches a method comprising: establishing, by an collaborative computing apparatus, a collaborative session for visualizing and interacting with a three-dimensional object in a collaborative augmented reality environment (Fig. 1, paras. 8-15; plurality of devices with cameras create an collaborative augmented reality display. Paras. 16, 21, 24; capture of an image results in a corresponding augmented reality presentation to be presented at the electronic device. Para. 24, 31; collaborative session is initiated and handled by the server. para. 32; object can be 3d.)
between two or more of a plurality of computing devices; (Fig. 1, para. 13; any number of devices can be employed)
obtaining, by the collaborative computing apparatus, position and orientation information of each of the two or more of the plurality of computing devices; (para. 32; system displays a 3d presentation with perspective modified by position and angle of the device relative to the target.)
receiving, by the collaborative computing apparatus, an interaction instruction with respect to the three-dimensional object from a first of the two or more of the plurality of computing devices; (para. 27-30; collaborative input such as each player moving pieces in a game.)
and determining and providing, by the collaborative computing apparatus, one or more instructions to adjust visualization of the three-dimensional object on each of the other of the two or more of the plurality of computing devices based on the received interaction instruction and the obtained position and orientation information of each of the two or more of the plurality of computing devices. (paras. 30-32; Presentations are updated at a device based on inputs from the other device.)

With respect to Claim 4, Blanchflower teaches the method of claim 1, and Blanchflower also teaches further comprising: receiving, by the collaborative computing apparatus, another interaction instruction with respect to the three-dimensional object from a second of the two or more of the plurality of computing devices; (paras. 27-31, esp. paras. 30-31; If a modification is made in presentation 116, it is communicated to other device 104. If a modification is made in 118, it is communicated to device 102.) 
and adjusting, by the collaborative computing apparatus, visualization of the three-dimensional object on each of the other of the two or more of the plurality of computing devices based on the received interaction instruction and the obtained position and orientation information of each of the two or more of the plurality of computing devices. (paras. 27-31, esp. paras. 30-31; If a modification is made in 118, it is communicated to device 102 and the modification is shown in 102’s presentation 116. para. 32; system displays a 3d presentation with perspective modified by position and angle of the device relative to the target.)

With respect to Claim 5, Blanchflower teaches the method of claim 1, and Blanchflower also teaches wherein the received interaction instruction comprises rotation of the 3D object model, manipulation of the 3D object model or drawing over the 3D object model. (para. 11, 28, 47; users can draw on a game board or canvas. para. 32; pose of the device relative to the captured physical target results in different perspectives, which is capturing of a rotation. Para. 27, 32; movement of board game pieces, which is a manipulation of the 3d object model.)

With respect to Claim 7, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Blanchflower also teaches a collaborative computing device, comprising memory comprising programmed instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to: (paras. 54-55; memory, computer readable media like magnetic disks and cds, and processor to control computing devices.)

With respect to Claims 10-11, they are substantially similar to Claims 4-5, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 13, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Blanchflower also teaches a non-transitory computer readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the one or more processors to: (paras. 54-55; memory, computer readable media like magnetic disks and cds, and processor to control computing devices.)

With respect to Claims 16-17, they are substantially similar to Claims 4-5, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower (US Pub. 2015/0279106) in view of Drazin (US Pub. 2015/0100463).
With respect to Claim 2, Blanchflower teaches the method of claim 1, and Blanchflower also teaches further comprising: wherein the join request has an embedded master status indicator tag. (A join request will be taught later. will be taught later. para. 47; different roles can be assigned to different users, including administrator and user roles. The administrator can make modifications that are transmitted to the users.)
But Blanchflower does not explicitly teach a join request.
Drazin, however, does teach receiving, by the collaborative computing apparatus, a join request from each of the two or more of the plurality of computing devices, (para. 28; device may display device identities and to join a group corresponding to a the selected identity. Para. 142-144; administrator may register as master. Para. 164, 166-172; Users may join a group. There are leaders of a group and followers of a group.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Blanchflower with a join request with a master status indicator tag to allow a user to enter the session with an identity that provides for control.

With respect to Claim 3, modified Blanchflower teaches the method of claim 2, and Drazin also teaches further comprising: determining, by the collaborative computing apparatus, when one of the two or more of the plurality of computing devices is a master device based on the embedded master status indicator tag; (para. 28; device may display device identities and to join a group corresponding to a the selected identity. Para. 142-144; administrator may register as master. Para. 164, 166-172; Users may join a group. There are leaders of a group and followers of a group. See also Blanchflower, para. 47; administrator can make modifications.)
and registering, by the collaborative computing apparatus, the one of the two or more of the plurality of computing devices as the master device when the determination indicates that the one of the two or more of the plurality of computing devices is the master device. (para. 142; administrator registers details with the administrator server.)
The same motivation to combine as the parent claim applies here.

With respect to Claims 8-9, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claims 14-15, they are substantially similar to Claims 2-3, respectively, and are rejected in the same manner, the same art and reasoning applying.


Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower (US Pub. 2015/0279106) in view of Morozov (US Pub. 2015/0070274).
With respect to Claim 6, Blanchflower teaches the method of claim 1, and Blanchflower also teaches wherein the obtaining position and orientation information of each of the two or more of the plurality of computing devices further comprises: and determining, by the collaborative computing apparatus, position and orientation information associated with each of the two or more of the plurality of computing devices based on the tracking. (para. 32; system determines how the target should look based on position and angle relative to the electronic device.)
But Blanchflower does not explicitly teach six degrees of freedom.
Morozov, however, does teach tracking, by the collaborative computing apparatus, six degrees of freedom of each of the two or more of the plurality of computing devices; (Examiner asserts that Blanchflower anticipates this because it renders based on relative position and angle, which is a tracking of six degrees of freedom, see paras. 32-33. However, to compact prosecution Examiner cites Morozov to explicitly teach 6 degrees of freedom, see para. 99; system combines 3DoF orientation and 3DoF location datas to generate 6DoF display.)
It would have been obvious to one of ordinary skill, prior to the effective filing date, to combine the method of Blanchflower with six degrees of freedom in order to increase the realism and immersive experience for the user. (Morozov, para. 6)

With respect to Claims 12 and 18, they are substantially similar to Claim 6 and are rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449